DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Specifically, clams 27 and 29 which contains the limitation “crack extension preventing means” is considered to invoke 35 USC 112(f) since it contains the word means and a function (crack extension preventing) with no additional structural limitation as to how the means is performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "the first transparent film" and “the second transparent film” in the second and third lines.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-6, 8-11, 13, 15, 20, 22-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (WO 2017/010499 A1) in view of Watanabe (US Pub. 2015/0146294) where US Pub. 2018/0203173 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Regarding claim 1, Murashige discloses an optical laminate comprising a thin glass with a thickness of 100 microns or less, a polarizing plate on one side of the glass (abstract) and a pressure sensitive adhesive on the surface of the polarizing plate opposite the glass ([0018]). The laminate is provided in the form of a roll (abstract) and is flexible ([0011] and [0019]) which is considered to disclose the glass being flexible as part of the flexible laminate.
Murashige does not disclose the length of the laminate. 
Watanabe discloses a polarization plate comprising a glass film, adhesion layer, and polarizing element (abstract) which is wound into a roll shape where the length to width of the laminate is 10 to 3,000 ([0028]-[0029]) and the length of the laminate may be 1,000 mm ([0312]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the laminate which is formed into a roll in Murashige may have 
Regarding claim 2, Murashige discloses the polarizer having a thickness of 1 to 80 microns, and preferably 20 microns or less ([0030]). 
Regarding claim 3, Murashige does not specifically disclose the thickness of the pressure-sensitive adhesive but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the pressure-sensitive adhesive must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 5, Murashige discloses the laminate further comprising a separator on the pressure-sensitive layer ([0018]). 
Regarding claim 6, Murashige does not specifically disclose the thickness of the separator but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the separator must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8
Regarding claims 9 and 15, Murashige discloses a protective film (first or second transparent film) between the polarizer and thin glass ([0028]) where given the material used to form the protective film are the same as the materials used to form the transparent film and the laminate is to be used on a display element, the protective film would expected to be transparent as claimed (Murashige, [0037] and [0011] and instant Specification, [0036]). 
Regarding claim 10, Murashige discloses using adhesive between the thin glass and protective layer (Fig. 1 and [0014]).
Regarding claim 11, Murashige discloses the adhesive having a thickness of 10 microns or less ([0060]). 
Regarding claim 13, Murashige does not disclose the protective film being stretched to have anisotropy so it would be expected to be optically isotropic ([0037]-[0046]).
Regarding claims 20, 22, and 24, Murashige discloses the laminate further comprising an antireflection layer, an antiglare layer (light diffusion layer), and antistatic layer ([0018]). 
Regarding claim 23, Murashige discloses an adhesive layer to adhere the polarizer and thin glass (easily-adhesive on polarizer) ([0059]).
Regarding claim 25, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer ([0049]).
Regarding claim 26, Murashige does not specifically disclose the thickness of the peelable resin film but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the resin film must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 27-29, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer which is attached through an adhesive layer ([0049]). A resin layer attached with an adhesive is considered to provide crack extension prevention (see instant claim 8) where if there is a layer on the glass to protect the glass, it would be expected to cover the entire layer of glass including the end portions in the width direction. 
Regarding claim 30, any of the antireflection, antiglare, and antistatic layers in Murashige may be considered a transparent film ([0018]) where given the optical laminate is for use on a display screen, the layers would be expected to be transparent ([0011]).
Regarding claim 32, Murashige discloses the thin glass and polarizer with a pressure sensitive adhesive on the thin glass on the opposite surface of the polarizer (abstract and [0049]).
Claims 3, 6, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe as applied to claim 1, 5 or 8 above, and further in view of Yasui et al. (WO 2016/204154 A1) where US Pub. 2018/0157125 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Regarding claims 3 and 6, 
Yasui discloses a double sided pressure-sensitive adhesive layer attached polarizing film comprising a polarizing film and pressure sensitive adhesive and separator which may be peeled so the film may be attached to a display element (abstract, [0012], [0013], [0016] and [0036]). The pressure-sensitive adhesive and separator on this side has thickness of 5 to 25 microns ([0088]) and 20 to 50 microns ([0183]) respectively. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pressure-sensitive adhesive and separator in Murashige may have the thicknesses taught in Yasui to have sufficient peel strength and prevention of dents (Yasui, [0183]) as well as reworkability, costs, and endurance (Yasui, [0088]).
Regarding claim 23, Murashige in view of Watanabe discloses the roll of claim 8 as discussed above. To the extent the adhesive layer in Murashige is not considered an easily-adhesive layer, Yasui discloses that the polarizer and transparent protective film are laminated with an adhesion-facilitating layer which is considered equivalent to an easily-adhesive layer (Yasui, [0081]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer or transparent protective film layers in Murashige may have an adhesion-facilitating layer to facilitate adhesion between adjacent layers. 
Claims 4, 7, 14, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe as applied to claim 1, 5, 9, 15, or 30 above, and further in view of Saijo et al. (JP 2012-224059 A).
Murashige in view of Watanabe discloses the roll of claim 1, 5, 9, 15, or 30 as discussed above. Murashige does not disclose any of the layers having a greater width than the thin glass where the layer protrudes at both ends in the width direction.
Saijo discloses a glass film laminate and glass film laminate roll comprising a glass film and support film provided via an adhesive layer ([0001], [0010]) where the support film and adhesive layer have a greater width and protrude on the side regions of the glass film ([0017], [0019], [0021], [0024], [0035], [0094], and Figs. 10-11). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the resin layers in Murashige could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0024]).
Claims 12-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe as applied to claim 9 or 15 above, and further in view of Yamaoka et al. (US Pub. 2007/0182898 A1).
Murashige in view of Watanabe discloses the roll of claim 9 or 15 as discussed above. Murashige does not specifically disclose the protective film being an optically isotropic or anisotropic film where the anisotropic film includes an obliquely stretched quarter wave plate or includes two or more layer with different optical anisotropy.
Yamaoka discloses a retardation plate with protective films (abstract) for use on polarizing plates which have transparent, isotropic protective layers ([0002], [0037], [0042], [0072], [0075] and Fig. 3). The retardation plate has proper retardation according to the purpose of use 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer in Murashige may have a transparent isotropic protective film to provide additional mechanical strength, heat stability, and moisture cover property to the polarizer as taught in Yamaoka (Yamaoka, [0072] and [0075]) as well as one or more optically anisotropic films including a quarter wavelength plate and films with different anisotropic properties to control the polarized light as further taught in Yamaoka (Yamaoka, [0045], [0084], [0090]-[0093]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe as applied to claim 8 above, and further in view of Inoue et al. (US Pub. 2020/0051466 A1).
Murashige in view of Watanabe discloses the roll of claim 8 as discussed above. Murashige discloses including other functional layers ([0018]) but does not specifically disclose one of those layers being an antifouling layer.
Inoue discloses a cover member for a display panel comprising a glass sheet (abstract) where the glass sheet may further comprise a functional layer including an antireflection layer, antiglare layer, and/or antifouling layer ([0125]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the functional layers that may have been provided on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0177347 A1 discloses a glass roll with a cushion sheet that is wider than the glass to protect the glass (abstract, [0016] and Figs. 3 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783